DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 62-63 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 65, 66, 70, 73, 84 and 85 are rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Inoue (U.S. Pat. 5,244,556) in view of Ferrasse et al. (U.S. PGPUB. 2009/0045051 A1) and Satoh et al. (WO 2010/050409 A1 – U.S. PGPUB. 2011/0162322 A1).
INDEPENDENT CLAIM 65:
Regarding claim 65, Inoue teaches a method of fabricating a sputter target, the method comprising: receiving a metal support structure, wherein the metal support structure comprises an adhesion layer and applying the sputter target metal to the metal support structure, wherein the sputter target metal is roll pressed to the metal support structure. (Column 7 lines 44-51 — The process for connecting the target plate and the backing plate to each other is not limited to the explosive cladding process as has been described above. Other processes, in which solder is not used, such as a hot roll process, can also be used to connect the target plate and the backing plate to each other. A target plate formed of an aluminum alloy, a backing plate formed of copper, and a spacer, which can be easily adhered to both the target plate and the backing plate and formed, for example, of pure silver, titanium, or nickel, can be connected to each other by the hot roll process.)
The difference between claim 65 and Inoue is that the target plate being of lithium is not discussed (Claim 65) and applying a removable protective coating at least on a target surface of the lithium, wherein the removable protective coating comprises a polymer that is directly on the target surface is not discussed (Claim 65).

Regarding the target plate being of lithium (Claim 65), Inoue teaches utilizing an aluminum alloy as the target plate. (See Inoue discussed above) Ferrasse et al. teaches that aluminum based material and lithium are equivalent materials for sputtering targets. It would therefore be obvious to replace the aluminum based sputter target of Inoue with lithium as the sputter target as taught by Ferrasse et al. because Ferrasse et al. recognize the equivalence of the various metals (i.e. aluminum, lithium) as sputter targets.
Regarding applying a removable protective coating at least on a target surface of the lithium, wherein the removable protective coating comprises a polymer that is directly on the target surface (Claim 65), Satoh et al. teach a removable protective coating at least on a target surface wherein the removable protective coating comprises a polymer that is directly on the target surface.  (Paragraphs 0024, 0023, 0026, 0031 – plastic film.  Plastic is a polymer.)

    PNG
    media_image1.png
    195
    815
    media_image1.png
    Greyscale

The motivation for utilizing the features of Ferrasse et al. is that it allows for depositing desired materials on wafers. (Paragraphs 0058, 0059) 
The motivation for utilizing the features of Satoh et al. is that it allows for preventing reaction with oxygen or moisture.  (Paragraph 0031)
DEPENDENT CLAIM 66: 
Regarding claim 66, Inoue teaches the backing plate made of copper. (Column 7 lines 44- 51) 

DEPENDENT CLAIM 70: 
Regarding claim 70, Inoue teaches the adhesion layer (i.e. spacer) to be made of nickel. (Column 7 lines 44-51) 
DEPENDENT CLAIM 73: 
The difference not yet discussed is applying the removable protective coating to the target surface of the lithium by vacuum sealing, electrostatically, or by spray or dip coating. 
Regarding claim 73, Satoh et al. teach vacuum sealing.  (Paragraph 0024 – “wherein the encapsulating and storing means for the target is a vacuum sealing with a flexible film.”)
DEPENDENT CLAIMS 84 AND 85:
	The difference not yet discussed is wherein the removable protective coating comprises a
peelable polymer coating (Claim 84) and the peelable polymer coating protects one side of the sputter target (Claim 85).
	Regarding claims 84, 85, Satoh et al. teach the polymer coating is peelable because when the vacuum is released it peels off the surface of the target.  (Paragraphs 0024, 0023, 0026, 0031)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Inoue by utilizing the features of Ferrasse et al. and Satoh et al. because it allows for depositing lithium material on wafers and for preventing reaction with oxygen or moisture. 
Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue in view of Ferrasse et al. and Satoh et al. as applied to claims 65, 66, 70, 73, 84, and 85 above, and further in view of Yano et al. (U.S. Pat. 6,455,172).


DEPENDENT CLAIM 67:
The difference not yet discussed is wherein the lithium is roll pressed at temperature between about 20°C and about 100°C.
Regarding claim 67, Yano et al. suggest that roll pressing occurs at “about 100 degrees C”. (Column 6 line 11 - “about 150 degrees C’)
The motivation for utilizing the features of Yano et al. is that it allows for producing a strong bond. (Column 7 lines 21)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yano et al. because it allows for producing a strong bond.
Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue in view of Ferrasse et al. and Satoh et al. as applied to claims 65, 66, 70, 73, 84 and 85 above, and further in view of Amano (JP 56-088264). 
DEPENDENT CLAIM 68: 
The difference not yet discussed is where an inert gas is used during roll bonding. 
Regarding claim 68, Amano teach utilizing Ar during roll bonding of lithium. (See Abstract)
The motivation for utilizing the features of Amano is that it allows for bonding of material without exposure to oxygen. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Amano because it allows for bonding of material without exposure to oxygen.
Claim 72 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue in view of Ferrasse et al. and Satoh et al. as applied to claims 65, 66, 70, 73, 84 and 85 above, and further in view of Takatsuka (JP 2002-212718).
DEPENDENT CLAIM 72:
The difference not yet discussed is where the removable protective coating further comprises a metal foil.
Regarding claim 72, Takatsuka teaches the protective coating further comprises a metal foil 2b. (See Abstract — considered a foil because it is a “film” vapor deposited and is thin) as sputter targets.
The motivation for utilizing the features of Takatsuka is that it allows for protecting the target. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Takatsuka because it allows for protecting the target.
Claim 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue in view of Ferrasse et al. and Satoh et al. as applied to claims 65, 66, 70, 73, 84 and 85 above, and further in view of Dunlop et al. (U.S. Pat. 6,030,514).
DEPENDENT CLAIM 86:
	The difference not yet discussed is using teflon, mylar, polypropylene, or polyethylene.
	Regarding claim 86, Satoh et al. teaches a bag or film.  (See Staoh et al. discussed above)  Dunlop et al. teaches utilizing a single plastic bag or a shrink-wrap plastic film.  The plastic for use in the bag or film can be a moisture and/or gas resistant type such as polyethylene to provide an additional mode of protection for the target.  (Column 6 lines 45-52)
	The motivation for utilizing the features of Dunlop et al. is that it allows for preventing moisture or gas from reaching the target.  (Column 6 lines 45-52)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Dunlop et al. because it allows for preventing moisture or gas from reaching the target.
Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive.
In response to the argument that Suzuki teaches that there is a problem of dust  transferring from the vacuum bag to the target surface, and therefore teaches away from using a vacuum bag, it is argued that newly applied Satoh et al. teach the use of a protective plastic film (Paragraph 0031) in the form of a bag (Fig. 2) directly on the surface of a target to protect from moisture and oxygen.  Satoh et al. teach that this is beneficial and there are no ill effects from using the plastic film or bag directly on the surface of a target sealed by vacuum sealing.
This action is NON-FINAL based on the newly applied art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 15, 2022